Appellant was indicted charged with making an aggravated assault on a woman. He was convicted, and his punishment assessed at a fine of $50.
The first ground in the motion for a new trial is that the court erred in overruling appellant's application for a continuance. No bill of exceptions was reserved to the action of the court, and in an unbroken line of authorities this court has held that unless a bill of exceptions was saved during the term to the overruling of the application for continuance, the matter will not be revised on appeal. Trevino v. State, 38 Tex. Crim. 64; Kelly v. State, 36 Tex.Crim. Rep.; Blackshire v. State, 33 Tex.Crim. Rep..
Neither was there a bill of exceptions reserved to the refusal of the court to give a special instruction requested. This is a misdemeanor case, and a bill of exceptions must be reserved, or this court will not consider it on appeal. Hoyle v. State,62 Tex. Crim. 297, 137 S.W. Rep., 355, and authorities there cited.
The charge submitting the offense alleged in the indictment, no exception being reserved to any portion thereof, complaints of the charge contained in the motion for a new trial in a misdemeanor case can not be considered by us. Bradly v. State, decided at this term of the court, and authorities there cited.
The only ground assigned in the motion is the insufficiency of the testimony to sustain the conviction. If the jury believed the testimony of the witness Daisy Allen, the testimony authorized the conviction.
The judgment is affirmed.
Affirmed.
[Rehearing denied October 11, 1911. — Reporter.] *Page 285